Citation Nr: 0016054	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  98-02 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for multiple joint 
arthritis as a result of exposure to cold.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which denied, in 
pertinent part, service connection for multiple joint 
arthritis as a result of exposure to cold. 

This matter was previously before the Board in October 1999, 
at which time the case was REMANDED to the RO for additional 
development, specifically, for the scheduling of a hearing 
before the Board sitting at the RO.  The Board hearing was 
held in November 1999, and a transcript of the Board hearing 
was associated with the file.  In February 2000, upon review 
of the hearing transcript in conjunction with the rest of the 
file, the Board requested that a Veteran's Health 
Administration (VHA) expert medical opinion be obtained to 
assist in the rendering of a decision.  In May 2000, the VHA 
opinion was prepared and associated with the claims file, and 
the matter has since come before the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran was engaged in combat with the enemy during 
World War II.

2.  The veteran's currently diagnosed multiple joint 
arthritis is causally or etiologically related to cold 
injuries sustained during active service. 


CONCLUSION OF LAW

Multiple joint arthritis as a result of exposure to cold was 
incurred during active service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection will be established 
for a disease or injury incurred or aggravated while in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Where a veteran who 
served for ninety (90) days or more during a period of war 
(or during peacetime service after December 31, 1946), 
develops a chronic condition, such as arthritis, to a degree 
of 10 percent or more within one year from separation from 
service, such disease may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Initially, the Board finds that the veteran's claim of 
entitlement to service connection for multiple joint 
arthritis as a result of exposure to cold is well grounded.  
That it, the claim is plausible; meritorious on their own or 
capable of substantiation.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

At the outset, the Board notes that 38 U.S.C.A. § 1154(b) 
(West 1991) states, in pertinent part, that in any case where 
a veteran is engaged in combat during active service, lay or 
other evidence of service incurrence of a combat related 
disease or injury will be considered sufficient proof of 
service connection if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence 
during service, and, to that end, VA shall resolve every 
reasonable doubt in favor of the veteran.  

The veteran's service personnel records show that the veteran 
served during World War II, and was awarded the Purple Heart, 
the European-African-Middle Eastern Campaign Medal, and the 
World War II Victory Medal.  As such, the veteran is deemed 
to have participated in combat, and that he sustained 
injuries due to cold exposure.  Indeed, it is noted that the 
veteran has been service-connected for the residuals of cold 
injuries to both feet and both hands, and assigned 30 percent 
disability ratings for each foot, and 10 percent disability 
ratings for each hand, in accordance with 38 C.F.R. § 4.104, 
Diagnostic Code 7122, pursuant to a November 1998 RO 
determination.

Turning to the medical evidence of record, the Board observes 
that the May 2000 VHA opinion contains a very detailed review 
of the medical evidence of record and comprehensively 
explains the principles involved in determining whether the 
veteran suffers from multiple joint arthritis as a result of 
exposure to cold.  Thus, a detailed review of the prior 
medical evidence is deemed to be unnecessary.  The VHA expert 
notes that the veteran had previously received an inadequate 
medical evaluation, as it was noted that the 1998 examination 
performed by the nurse practitioner was incomplete, and that 
medical records attributable to a Dr. Carr apparently 
referred to an individual other than the veteran.  The VHA 
expert also examined the photographs of the veteran, which 
were noted to show "diffuse swelling, atrophy and tapering 
of the finger pads, and no hair on the arms; all of which are 
compatible with late effects of cold injury."  The VHA 
expert further opined that 

In conclusion, based on the minimal evaluation 
provided this veteran, the information supports the 
conclusion that symptoms of hand, finger, lower leg 
pain and stiffness (all manifestations of 
arthralgia/arthritis in multiple joints in the 
hands and wrists - 16 joints each side, and the 
feet and ankles - 16 joints each side), the 
numbness and tingling (manifestations of post cold 
injury peripheral sensory neuropathy), cold 
sensitivity, intermittent swelling and the skin and 
nail abnormalities (manifestations of post cold 
injury vasculopathy and Raynaud's phenomenon) that 
this veteran suffers is MORE LIKELY THAN NOT the 
result of his moderately severe cold thermal injury 
sustained during combat more than 50 years ago.  

The evidence of record demonstrates that the veteran was 
engaged in combat, during which time he sustained cold 
injuries in service.  Moreover, the medical evidence supports 
the veteran's claim that his current multiple joint arthritis 
is a consequence of this exposure to cold.  Therefore, the 
Board concludes that service connection for multiple joint 
arthritis as a result of exposure to cold is causally or 
etiologically related to service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107; 38 C.F.R. § 3.303. 


ORDER

Entitlement to service connection for multiple joint 
arthritis as a result of cold exposure is granted, subject to 
the laws and regulations governing the dispensation of 
monetary awards. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

